Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration Co-pending Application No. 17/019,550 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 13-14 are canceled.
Claims 1-12 and 15-22 are allowed (claims renumbered as 1-20).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 15 and 22 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 11-12) filed on 03/07/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 03/07/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “generate, based on the incoming call signal, a caller information image including at least a portion of the caller information included in the incoming call signal as character information,
	generate caller text information based on at least one of the caller information and the ring type information included in the incoming call signal, and register the caller number, the caller text information, and the generated caller information image in a telephone dictionary managed in the portable terminal device, and

	receive the caller number, acquire the registered caller text information and the caller information image corresponding to the received caller number from the telephone dictionary, and display an incoming call screen including the caller text information and the caller information image.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 15, In addition to Applicant’s remarks and amendments filed on 03/07/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…generating, based on the received incoming call signal, a caller information image including at least a portion of the caller information included in the incoming call signal as character information; 
	generating caller text information based on at least one of the caller information and the ring type information included in the incoming call signal; 
	registering the caller number, the caller text information, and the generated caller information image in a telephone dictionary managed in the portable terminal device; 
	acquiring the registered caller text information and the caller information image corresponding to the caller number from the telephone dictionary; and 
	displaying an incoming call screen including the caller text information and the caller information image.”, in conjunction with other claim elements as recited in claim 15.
	Regarding claim 22, In addition to Applicant’s remarks and amendments filed on 03/07/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…generating, based on the received incoming call signal, a caller information image including at least a portion of the caller information included in the incoming call signal as character information,
	generating caller text information based on at least one of the caller information and the ring type information included in the incoming call signal,
	registering the caller number, the caller text information, and the generated caller information image in a telephone dictionary managed in the portable terminal device, and
	causing a frame work, which is configured to acquire information from the telephone dictionary to generate an incoming call screen and display the incoming call screen, to acquire the registered caller text information and the caller information image corresponding to the caller number from the telephone dictionary, and to display an incoming call screen including the caller text information and the caller information image.”, in conjunction with other claim elements as recited in claim 22.	
Claims 2-12 and 16-21 are allowable based on their dependency on claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645